DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.

Status of Claims
Claim 1 has been amended and claims 2 and 3 remain cancelled.  Thus, claims 1 and 4-14 are presented for examination

Allowable Subject Matter
Claims 8-11 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Enomoto [U.S. Patent Publication 2012/0065477], discloses a telemeter displaying information associated with a patient (paragraph 0043), said telemeter storing patient information (paragraph 0031), and a display section displaying biological data (paragraph 0031). The second most similar art of record, Gaskill et al. [U.S. Patent Publication 2009/0058636], discloses a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. [U.S. Patent Publication 2012/0068855] in view of Singhal et al. [U.S. Patent Publication 2005/0060001], and in further view of Kassem et al. [U.S. Patent Publication 2014/0275819]

With regard to claim 1, Matsumura et al. meets the limitations of:
a medical telemeter comprising a receiving section which is configured to receive, from an external computer, contents of patient information set through an input interface of the external computer [a non-contact communication portion of a telemetry system used for facilitating communication between a telemeter and receiver device (paragraph 0042 as well as figure 1, items 10, 30, 34, 81, and 82 and figure 2, items 10 and 30)]
the patient information being information of a patient who uses the medical telemeter [a patient’s information being displayed upon a patient telemeter device (paragraph 0044 and figure 1, items 10 and 14)]
a displaying section which is configured to display the contents of the patient information, which is received from the external computer [a patient’s information being 
a storing section which is configured to store the contents of the patient information which is received from the external computer [a storage portion on a telemeter device used for storing information from an receiver (paragraph 0047 and figure 1, items 10, 30, 34, and 82)]
a controller which is configured read the patient information stored in the storing section, and cause the displaying section to display a confirmation message that is based on the patient information [a patient’s information being displayed upon a patient telemeter device which is obtained from a memory of the telemeter (paragraph 0044 and figure 1, items 10, 14, and 82)]
wherein the confirmation message is a message for prompting setting of the patient information or a message for requesting a user to confirm whether the patient information is correct or not [an alarm being issued in the event a patient registration is not complete thereby inferring the incompleteness of the entering of patient’s information (paragraph 0143)]
However, Matsumura et al. fails to disclose of determining whether a predetermined event occurs and when it is determined that the predetermined event occurs.  In the field of medical devices, Singhal et al. teaches:
determine whether a predetermined event occurs and when it is determined that the predetermined event occurs [a medical device processor used for determining a defined event a to control the delivery of therapy to a patient for treating said event (paragraph 0010)]

changing the contents of the confirmation message in accordance with a kind of predetermined event [one or more physiological parameters and/or diagnostic parameters may have changed at a certain point or during a certain period of time and are displayed upon a screen for review by a user (paragraph 0118)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Matsumura et al., Singhal et al., and Kassem et al. to create a medical telemeter where said telemeter displays patient information sent by a receiver device in order to associate a monitored event detected by the telemeter device with the patient being monitored and to display the event for in order to alert the user nearby the telemeter of the event wherein the motivation to combine is to establish a patient telemeter system where the biological signals are associated with a monitored patient (Matsumura et al., paragraph 0006).

With regard to claim 3, Matsumura et al. meets the limitation of:
the controller is configured to change contents of the confirmation message [a patient’s information being displayed upon a patient telemeter device which is obtained from a memory of the telemeter (paragraph 0044 and figure 1, items 10, 14, and 82)]
However, Matsumura et al. fails to disclose of a kind of the predetermined event.  In the field of medical devices, Singhal et al. teaches:
determine whether a predetermined event occurs and when it is determined that the predetermined event occurs [a medical device processor used for determining a defined event a to control the delivery of therapy to a patient for treating said event (paragraph 0010)]
It would be obvious to one with ordinary skill in the art at the time of the filing of the invention to combine the elements of Matsumura et al., Singhal et al., and Kassem et al. to create a medical telemeter where said telemeter displays patient information sent by a receiver device in order to associate a monitored event detected by the telemeter device with the patient being monitored wherein the motivation to combine is to establish a patient telemeter system where the biological signals are associated with a monitored patient (Matsumura et al., paragraph 0006).

With regard to claim 4, Matsumura et al. meets the limitation of:
a sound generator which, when the confirmation message is displayed, is configured to output an alarm sound [an alarm being activated when patient information on the telemeter does not match that of the read/match communication device (paragraph 0025)]

With regard to claim 7, Matsumura et al. meets the limitation of:
the patient information includes at least information of a name of the patient [a patient’s information being a name of a patient (paragraph 0098)]

With regard to claim 12, Matsumura et al. meets the limitation of:
a message for prompting a user to confirm the patient information that has been set in the medical telemeter [an alarm being activated when patient information on the telemeter does not match that of the read/match communication device (paragraph 0025) thereby inferring the patient information should be set properly]

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. [U.S. Patent Publication 2012/0068855] in view of Singhal et al. [U.S. Patent Publication 2005/0060001], and in further view of Kassem et al. [U.S. Patent Publication 2014/0275819], and in further view of Martucci et al. [U.S. Patent Publication 2004/0172302].

With regard to claim 13, the combination of Matsumura et al. and Singhal et al. fails to disclose of the patient information is not adequately set although a predetermined time period has elapsed from a previous display of the confirmation message.  In the field of medical devices, Martucci teaches:
the patient information is not adequately set although a predetermined time period has elapsed from a previous display of the confirmation message [a display indicating inadequate information being inputted and displays a screen prompting the user to re-input information (paragraphs 0452 and 0453)]
.

Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive. 
On page 7, the Applicant states “First, independent claim 1 has been amended to recite that ‘the confirmation message is a message for prompting setting of the patient information or a message for requesting a user to confirm whether the patient information is correct or not.’ None of the cited references, alone or in combination, teaches or suggests these limitations.”  The Applicant further states on page 8 “Thus, Kassem fails to teach that ‘the confirmation message is a message for prompting setting of the patient information or a message for requesting a user to confirm whether the patient information is correct or not,’ as recited in amended claim 1.”  And the Applicant continues on the same page with “As such, Matsumura fails to disclose displaying a message for prompting setting of the patient information or a message for requesting a user to confirm whether the patient information is correct or not. Thus, Matsumura fails to teach ‘display[ing] a confirmation message that is ... a message for prompting setting of the patient 
Matsumura teaches an alarm being issued in the event a patient registration is not complete thereby inferring the incompleteness of the entering of patient’s information (paragraph 0143). One with ordinary skill in the art would recognize that the alarm issued in response to the incomplete registration process of a patient is similar, if not the same, as the claimed limitation of “the confirmation message is a message for prompting setting of the patient information.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689